Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement filed 4 January 2021 was filed after the mailing of a Notice of Allowance.  The IDS does include certification under 37 CFR 1.97(e)(2) and Applicant paid the fee required under 37 CFR 1.17(p).  Thus, Applicant’s IDS is being considered under the Quick Path IDS program.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the references cited by Applicant in the IDS filed 4 January 2021 change the reasons for allowance already of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARRY D WILKINS III/Primary Examiner, Art Unit 1796